TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00315-CV



                                    Carlos Banks, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
  NO. D-1-FM-07-006157, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Carlos Banks has filed an unopposed motion requesting this Court to

dismiss the instant appeal and issue mandate immediately upon dismissal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a). We further instruct the clerk of this Court to issue the

mandate upon dismissal of the appeal.



                                              __________________________________________

                                              Jan P. Patterson, Justice



Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 11, 2009